     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:19-cv-00778-KJN
13   KATHY H. MARQUEZ,                                )
                                                      ) STIPULATION AND ORDER FOR AN
14                     Plaintiff,                     ) EXTENSION OF TIME
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from December 27, 2019,

23   up to and including January 27, 2020. Plaintiff filed her brief on November 27, 2019 following

24   three stipulated extensions. This is the Defendant’s first request for an extension.

25            Defendant requests this extension in order to further consider the issues raised in

26   Plaintiff’s motion, which included alleged errors related to the ALJ’s duty to develop the record,

27   extensive post-hearing evidence that was newly submitted to the Appeals Council, and evidence

28


     Stip. for Ext.; 2:19-CV-00778-KJN                 1
 1   related to Plaintiff’s mental abilities (Dkt. 14). The 1,504 page administrative record requires
 2   detailed consideration in light of Plaintiff’s alleged errors.
 3            In addition, the undersigned counsel has several conflicting deadlines, including a
 4   January 2, 2020 deadline for an appellate brief draft that is currently on its third and final
 5   extension, and childcare responsibilities during scheduled leave and/or agency holidays on
 6   December 24th through 26th. In addition, Counsel is also a part-time employee for whom the
 7   due date of December 27, 2019 is not a scheduled duty day.
 8            The parties further stipulate that the Court’s Scheduling Order shall be modified
 9   accordingly.
10                                                   Respectfully submitted,
11
     Dated: December 23, 2019                        /s/ Nancy K. McCombs
12                                                   (*as authorized via e-mail on December 19, 2019)
                                                     NANCY McCOMBS
13                                                   Attorney for Plaintiff
14
     Dated: December 23, 2019                        McGREGOR W. SCOTT
15                                                   United States Attorney
                                                     DEBORAH LEE STACHEL
16                                                   Regional Chief Counsel, Region IX
17                                                   Social Security Administration

18                                           By:     /s/ Ellinor R. Coder
                                                     ELLINOR R. CODER
19                                                   Special Assistant U.S. Attorney
20                                                   Attorneys for Defendant
21                                                  ORDER
22            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
23   extension, up to and including January 27, 2020, to respond to Plaintiff’s Motion for Summary
24   Judgment.
25   Dated: December 26, 2019
26
27
28   778.marq


     Stip. for Ext.; 2:19-CV-00778-KJN                  2
